Citation Nr: 1511899	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for right side pain, to include as secondary to the non-service-connected low back disorder.

3.  Entitlement to service connection for a right leg disorder (claimed as loss of balance and inability to walk straight), to include as secondary to the service-connected left ear hearing loss, to the service-connected tinnitus, and to the non-service-connected low back disorder.

4.  Entitlement to service connection for a left leg disorder (claimed as loss of balance and inability to walk straight), to include as secondary to the service-connected left ear hearing loss, to the service-connected tinnitus, and to the non-service-connected low back disorder.

5.  Entitlement to service connection for headaches, to include as secondary to the service-connected left ear hearing loss and to the service-connected tinnitus.
6.  Entitlement to service connection for fatigue, to include as secondary to the service-connected left ear hearing loss and to the service-connected tinnitus.

7.  Entitlement to service connection for right ear hearing loss, to include as secondary to the service-connected left ear hearing loss and to the service-connected tinnitus.

8.  Entitlement to an increased rating for left ear hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to March 1974.

The Veteran's hearing loss claims come before the Board of Veterans' Appeals (Board) on appeal from May 2009, November 2009, and May 2010 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran filed Notice of Disagreements (NODs) in August 2009, December 2009, and June 2010.  The RO issued a Statement of the Case (SOC) in February 2012.  In April 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's low back disorder claim comes before the Board on appeal from a May 2009 rating decision of the RO in St. Petersburg, Florida, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2009.  To date, the RO has not issued a Statement of the Case (SOC) on this issue.

The Veteran's remaining claims come before the Board on appeal from a May 2011 rating decision of the RO in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran filed a NOD in April 2012.  The RO issued a SOC in October 2014.  In October 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

The Board notes that additional pertinent evidence was submitted into the record following the February 2012 SOC.  To date, these records have not been reviewed by the Agency of Original Jurisdiction (AOJ), and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issues.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Back Claim

The Veteran's NOD received in August 2009 is a valid disagreement with the May 2009 rating decision that denied his claim of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a low back disorder.  The August 2009 NOD was accepted by the RO as a valid disagreement to the Veteran's bilateral ear claims, also addressed in the May 2009 rating decision.  To date, the AOJ has not issued a SOC on the back issue.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Remaining Claims

Initially, at his January 2015 Board hearing, the Veteran reported recent VA treatment for the disorders on appeal.  These treatment records are not currently in the claims file, as the most recent VA treatment records are dated from March 2010.  Upon remand, the most recent VA treatment records should also be obtained and added to the claims file as they are also pertinent to the claims on appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, in an August 2010 statement, the Veteran indicated that he was receiving disability benefits from the Social Security Administration (SSA).  The Veteran requested that these records be obtained and associated with his claims file.  The Veteran did not state which specific disability(ies) for which he was awarded SSA.  The SSA decision and medical records considered by that agency in deciding the Veteran's SSA claim are not currently in the claims file.  These records should be obtained since they may be relevant to the Veteran's appeal before the Board.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2) (2014).

Fatigue, Legs, Headaches, and Right Ear Claims

Initially, the Veteran has not been provided with a proper duty-to-assist notice letter, to include being informed of the requirements for establishing secondary service connection for these claims.  38 C.F.R. § 3.310 (2014).  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (2014); 38 C.F.R. § 3.159.  

Additionally, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, the Veteran is currently service-connected for left ear hearing loss and tinnitus.  At his Board hearing, the Veteran argued that his current fatigue, headaches, right leg disorder, and left leg disorder were caused by or aggravated by his service-connected disabilities.  The Veteran was afforded VA examinations in January 2011 for his headaches and bilateral leg disorder.  At these examinations, the Veteran was diagnosed with chronic daily headaches tension type and Charcot-Marie-Tooth disease with severe sensorimotor polyneuropathy of the bilateral legs.  The January 2011 VA examiners provided negative nexus medical opinions regarding direct service connection, but did not provide medical opinions regarding secondary service connection.  The Veteran has not been afforded a VA examination for his fatigue claim.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, to date, VA medical opinions regarding the headaches and the bilateral leg disorder and secondary service connection have not been obtained, and a VA examination with an etiology opinion has not been obtained for the fatigue claim.  38 C.F.R. §§ 3.303, 3.310 (2014).  Therefore, the Board finds that VA examinations and medical opinions are required to determine the nature and etiology of the fatigue, headaches, right leg disorder, and left leg disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Finally, regarding the right ear claim, the Veteran was afforded VA audiological examinations in April 2009, March 2010, and June 2011 since filing his service connection claim.  To date, the Veteran has not been found to have a current right ear hearing loss diagnosis within VA standards (38 C.F.R. § 3.385 (2014)), due in part to poor reliability at some of the examinations.  At his Board hearing, the Veteran testified that his right ear hearing loss had worsened since his last examination.  In light of additional development necessary in regard to the Veteran's increased rating claim, an etiology opinion may be obtained if a current diagnosis is found.  

Left Ear Claim

The Veteran's last VA examination to assess the current severity of his service-connected left ear hearing loss was in June 2011.  This examination is now almost four years old.  Additionally, since that examination, at his January 2015 Board hearing, the Veteran testified that his left ear hearing loss has worsened since his last VA examination.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's left ear hearing loss.  An additional VA examination is therefore necessary to determine the current severity of the service-connected left ear hearing loss.  See Caffrey, 6 Vet. App. at 381; see, too, Allday, 7 Vet. App. at 526; see, as well, VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a SOC concerning his claim of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a low back disorder, including citations to all relevant laws and regulations pertinent to this claim.  Also advise him and his representative of the time limit in which they may file a substantive appeal (VA Form 9 or equivalent statement) to "perfect" an appeal to the Board concerning this additional claim.  38 C.F.R. § 20.302(b) (2014).  If, and only if, they perfect a timely appeal of this additional claim should the AOJ return this claim to the Board for further appellate consideration.

2.  Obtain all pertinent VA outpatient treatment records from the VA Medical Center (VAMC) in Gainesville, Florida, to include the St. Augustine, Florida, VA Community-Based Outpatient Clinic (CBOC), dated since March 2010 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain the SSA decision and medical records pertinent to the recent SSA disability benefits claim filed by the Veteran, as described by him in his August 2010 statement.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to what information or evidence is needed to substantiate the claims of entitlement to service connection for headaches, right leg disorder, left leg disorder, fatigue, and right ear hearing loss, on a secondary service connection basis under 38 C.F.R. § 3.310.  

5.  After obtaining the above records, ask the original January 2011 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current headaches.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current headaches were caused by his service-connected left ear hearing loss?  

b) Is it at least as likely as not that the Veteran's current headaches were caused by his service-connected tinnitus?  

c) Is it at least as likely as not that the Veteran's current headaches were aggravated (permanently worsened beyond the normal progression) by his service-connected left ear hearing loss?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

d) Is it at least as likely as not that the Veteran's current headaches were aggravated (permanently worsened beyond the normal progression) by his service-connected tinnitus?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

6.  After obtaining the above records, ask the original January 2011 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his current Charcot-Marie-Tooth disease with severe sensorimotor polyneuropathy of the bilateral legs (claimed as loss of balance and inability to walk straight).  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current Charcot-Marie-Tooth disease with severe sensorimotor polyneuropathy of the bilateral legs was caused by his service-connected left ear hearing loss?  

b) Is it at least as likely as not that the Veteran's current Charcot-Marie-Tooth disease with severe sensorimotor polyneuropathy of the bilateral legs was caused by his service-connected tinnitus?  

c) Is it at least as likely as not that the Veteran's current Charcot-Marie-Tooth disease with severe sensorimotor polyneuropathy of the bilateral legs was aggravated (permanently worsened beyond the normal progression) by his service-connected left ear hearing loss?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

d) Is it at least as likely as not that the Veteran's current Charcot-Marie-Tooth disease with severe sensorimotor polyneuropathy of the bilateral legs was aggravated (permanently worsened beyond the normal progression) by his service-connected tinnitus?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

7.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed fatigue.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Does the Veteran have a current disorder attributable to his claimed fatigue?

b) If so, is it at least as likely as not that the Veteran's current fatigue disorder is related to his active military service?  In forming this opinion, the examiner should consider the Veteran's hearing testimony that he had to be reassigned military duties due to his in-service fatigue.

c) If so, is it at least as likely as not that the Veteran's current fatigue disorder was caused by his service-connected left ear hearing loss?  

d) If so, is it at least as likely as not that the Veteran's current fatigue disorder was caused by his service-connected tinnitus?  

e) If so, is it at least as likely as not that the Veteran's current fatigue disorder was aggravated (permanently worsened beyond the normal progression) by his service-connected left ear hearing loss?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

f) If so, is it at least as likely as not that the Veteran's current fatigue disorder was aggravated (permanently worsened beyond the normal progression) by his service-connected tinnitus?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

8.  After obtaining the above records, schedule the Veteran for an appropriate VA audiological examination to ascertain the nature and etiology of his claimed right ear hearing loss.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Does the Veteran have a current right ear hearing loss diagnosis within VA standards?

b) If so, is it at least as likely as not that the Veteran's current right ear hearing loss is related to his active military service?  In forming this opinion, the examiner should consider the Veteran's hearing testimony that he experienced excessive bombing noise during his military training.

c) If so, is it at least as likely as not that the Veteran's current right ear hearing loss was caused by his service-connected left ear hearing loss?  

d) If so, is it at least as likely as not that the Veteran's current right ear hearing loss was caused by his service-connected tinnitus?  

e) If so, is it at least as likely as not that the Veteran's current right ear hearing loss was aggravated (permanently worsened beyond the normal progression) by his service-connected left ear hearing loss?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

f) If so, is it at least as likely as not that the Veteran's current right ear hearing loss was aggravated (permanently worsened beyond the normal progression) by his service-connected tinnitus?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

9.  After obtaining the above records, schedule the Veteran for a VA audiology examination to determine the nature and severity of his service-connected left ear hearing loss.  The claims folder should be provided to the examiner for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.  The examination must include appropriate audiometric and speech discrimination testing of each ear. 

The examiner must address the effect of the Veteran's service-connected left ear hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

10.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).	
							(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




